



Exhibit 10.8


SEPARATION AND GENERAL RELEASE AGREEMENT


In consideration of the covenants undertaken and releases contained in this
Separation and General Release Agreement, including any exhibits hereto (this
“Agreement”), Olivier C. Leonetti (“Executive”) and Western Digital
Technologies, Inc., a Delaware corporation, including its parent company and any
related entities and subsidiaries (collectively referred to as “Western
Digital”), agree as follows:
1.Separation from and Termination of Employment. Conditioned upon the terms of
this Agreement, Executive’s employment with Western Digital and its affiliated
and subsidiary businesses in any other capacity, will terminate for all purposes
effective October 1, 2016, unless terminated earlier upon two weeks’ written
notice from Executive (such date, the “Severance Date”), provided, that in no
event shall the Severance Date be earlier than September 1, 2016. Executive
further agrees to continue employment with Western Digital in a transitional
role as Chief Financial Officer through September 1, 2016, and as a special
advisor thereafter through the Severance Date, and to perform such duties as may
be requested by the Chief Executive Officer of Western Digital Corporation
through the Severance Date, including continuing in the role of principal
accounting officer through September 1, 2016. Executive hereby resigns his
positions with Western Digital and any of its affiliates and subsidiaries,
effective as of the Severance Date unless provided for sooner in a separate
written agreement by Executive. All salary, compensation, benefits and
perquisites of employment will cease as of the Severance Date. Executive will
continue to vest in outstanding equity grants through the Severance Date
(subject to his continued employment through the applicable vesting date).
Executive shall submit his final expense report, if any, by the Severance Date,
which Western Digital shall reimburse in the ordinary course of business. Within
sixty (60) days following the Severance Date, Executive shall receive payment in
an amount equal to (a) all final amounts owed to Executive for Executive’s
regular and usual base salary (if any), and (b) all final amounts owed to
Executive for Executive’s earned and accrued but unpaid bonuses (if any), in
accordance with the terms of the applicable bonus plan. Executive is not
required to sign this Agreement in order to receive the compensation, vesting
and expense reimbursement described in this Section 1. All payments due to
Executive from Western Digital after the Severance Date shall be determined
under this Agreement. For the avoidance of doubt, Executive shall not be
required to repay to Western Digital the signing bonus set forth in Executive’s
offer letter dated August 14, 2014.


2.Separation Benefits. The benefits (“Separation Benefits”) provided under
Section 2 of this Agreement are intended to be consistent with the Western
Digital Corporation Executive Severance Plan. Provided that Executive (a)
executes and delivers this Agreement to Western Digital and does not revoke this
Agreement within the seven (7) day revocation period following the date
Executive signs this Agreement, and (b) executes and delivers to Western Digital
a general release of claims substantially in the form attached hereto as Exhibit
A (the “Separation Release”) on the Severance Date (and no earlier) and does not
revoke the Separation Release within the seven (7) day revocation period
following the date Executive signs the Separation Release, Western Digital shall
provide Executive with the following Separation Benefits during the thirty-day
period commencing on the Severance Date:


A.
Salary Payment. Subject to the terms and conditions of this Agreement, Executive
will receive a payment of One Million Dollars ($1,000,000), less standard
withholdings and authorized deductions, which represents a payment equal to
twenty-four (24) months of Executive’s salary (“Salary Payment”).








--------------------------------------------------------------------------------





B.
COBRA Payment. Executive shall receive a cash lump sum payment of Twenty-Eight
Thousand, Six Hundred Forty-Three Dollars and Seventy-Six Cents ($28,643.76),
which represents a payment equal to the equivalent of eighteen (18) months’
payment for health care continuation costs under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) (“COBRA Payment”) (presently estimated at
$1,591.32 per month), less required tax withholdings and authorized deductions.
Executive understands that Executive remains responsible for working with
Western Digital’s outside benefits administrator to elect COBRA benefits and
must timely elect coverage in order to be eligible for COBRA benefits, should
Executive elect COBRA. A COBRA election form and enrollment package will be
mailed to Executive’s home address approximately two weeks after the end of the
month in which Executive’s Severance Date occurs. Enrollment is not automatic.
Executive understands that Executive must apply within sixty (60) days after the
Severance Date or the date of Executive’s notification letter, whichever is
later, or Executive will forfeit Executive’s right to COBRA coverage.



C.
STI Bonus. Other than as set forth in this Section 2.C., Executive acknowledges
and agrees that he has been paid all bonuses he is owed by Western Digital
through the Severance Date. Western Digital acknowledges and agrees that the
bonus payment (if any) under the short-term incentive program (“STI”) of the
Incentive Compensation Plan for the Second Half of Fiscal Year 2016 shall be
paid in the ordinary course and no later than the Severance Date. Assuming a
Severance Date of October 1, 2016, for the bonus cycle comprising the First Half
of Fiscal Year 2017 (the period of July 2, 2016 - December 30, 2016), Executive
shall receive a payment in the amount of One Hundred Twenty-Six Thousand,
Twenty-Seven Dollars ($126,027), less standard withholding and authorized
deductions, which represents a payment equal to Executive’s prorated bonus
opportunity under the STI for the bonus cycle for the First Half of Fiscal Year
2017, assuming 100% of the performance targets are met regardless of the actual
funding by Western Digital. In the event the Severance Date occurs earlier than
October 1, 2016, the payment under this Section 2.C. shall be an amount equal to
Executive’s prorated bonus opportunity under the STI for the bonus cycle in
which the Severance Date occurs, assuming 100% of the performance targets are
met regardless of actual funding by Western Digital, prorated based on the
number of days from the beginning of the bonus cycle through the Severance Date,
as determined by Western Digital. Executive will not be entitled to additional
payments under the STI.



D.
Transition Bonus. In order to facilitate a smooth transition through the
Severance Date, Western Digital agrees to pay Executive a transition bonus (the
“Transition Bonus”) of Three Hundred Fifty Thousand Dollars ($350,000), less
standard withholding and authorized deductions, subject to Executive’s continued
employment through the Severance Date and reasonable satisfactory performance of
such duties as may be requested by the Chief Executive Officer of Western
Digital Corporation through such date, in accordance with Section 1; provided,
that in the event the Chief Executive Officer determines that Executive’s
performance of such duties is not satisfactory, Executive shall be entitled to
notice of such determination and an opportunity to cure within seven (7)
business days following receipt of such notification.








--------------------------------------------------------------------------------





E.
Options. Executive’s then outstanding stock options will vest and become
exercisable as to any such stock options that would have vested if Executive had
remained employed with Western Digital through the Severance Date (assuming a
Severance Date of October 1, 2016, such date would be April 1, 2017).
Notwithstanding anything to the contrary herein, the exercisability of
Executive’s outstanding stock options shall continue to be governed by the stock
incentive plans and stock option agreements applicable to such options. To the
extent that any stock option is exercisable by the Executive on the Executive’s
Severance Date, it may be exercised by the Executive at any time within three
months following the Executive’s Severance Date (subject to earlier termination
at the end of the option term or in connection with a change in control of
Western Digital as provided in the applicable option documentation).  Any stock
option, to the extent it is exercisable for the three-month period following the
Executive’s Severance Date and not exercised during such period, shall terminate
at the close of business on the last day of the three-month period.
Notwithstanding anything to the contrary herein, Executive shall not be entitled
to any further continued vesting under any stock option award following the
Severance Date, and the Severance Date shall be deemed to be Executive’s
“Severance Date” for purposes of any outstanding stock option award agreements.



F.
Time-Vested Restricted Stock Units. Executive’s then outstanding and unvested
restricted stock units will vest and become payable as to any such units that
would have vested if Executive had remained employed with Western Digital
through the Severance Date (assuming a Severance Date of October 1, 2016, such
date would be April 1, 2017). Executive will be subject to any applicable tax
withholdings on this income. Notwithstanding anything to the contrary herein,
Executive shall not be entitled to any further continued vesting under any
restricted stock unit award following the Severance Date, and the Severance Date
shall be deemed to be Executive’s “Severance Date” for purposes of any
outstanding restricted stock unit award agreements.

 
G.
Performance-Based Restricted Stock Units (“PSUs”). Executive’s then outstanding
and unvested PSUs granted on August 4, 2015 shall become fully vested and
payable at the target number of stock units (11,990 PSUs, as well as any accrued
dividend equivalents to the extent applicable), in accordance with Section 8(b)
of the Notice of Grant of Stock Units and Stock Unit Award Agreement -
Executives and Standard Terms and Conditions for Performance Stock Unit Awards -
Executives applicable to such award. Executive will be subject to any applicable
tax withholdings on this income. For the avoidance of doubt, (i) the PSUs
granted to Executive on September 11, 2014 shall vest and become payable as
determined by the Compensation Committee of the Board of Directors of Western
Digital Corporation in the ordinary course, and (ii) on the Severance Date,
Executive’s then outstanding and unvested PSUs granted to Executive on March 7,
2016 will forfeit and terminate without any further vesting or payment thereof
in accordance with Section 8(b) of the Notice of Grant of Stock Units and
Standard Terms and Conditions for Performance Stock Unit Awards, dated as of
March 7, 2016.








--------------------------------------------------------------------------------





H.
Outplacement Services. A maximum of Fourteen Thousand, Nine Hundred Dollars
($14,900) for a maximum of twelve (12) months in outplacement services provided
by a vendor selected by Executive and approved by Western Digital for the use of
Executive only, provided, that Executive notify Western Digital of such vendor
selection no later than November 1, 2016 (“Outplacement Services”). These
services are not transferable or assignable to any other person. Executive is
not entitled to the cash value of these services, which must be commenced within
30 days of the Severance Date.



By signing this Agreement and the Separation Release, Executive acknowledges and
agrees that Executive shall not accrue or be entitled to any payments or
benefits beyond the Severance Date except for the Separation Benefits listed in
this Section 2 of the Agreement. Executive acknowledges that the Separation
Benefits are an additional benefit beyond that to which Executive is entitled
to, and given in consideration for Executive’s promises in this Agreement and
the Separation Release, and that such Separation Benefits are contingent upon
Executive’s execution of this Agreement and the Separation Release. The
Separation Benefits are inclusive of any and all of Executive’s incurred or
alleged fees, expenses, and/or costs which relate in any way to Western Digital,
including attorney’s fees.


The amount of the Salary Payment, COBRA Payment, STI bonus payment and
Transition Bonus will be reported on Executive’s Form W-2 as income. In
addition, amounts relating to the vesting of restricted stock units and
exercises of certain stock options will be reported on Executive’s Form W-2 as
income as applicable.
3.General Release By Executive


A.
Executive understands and agrees that, by signing this Agreement, in exchange
for the Separation Benefits that Executive will receive under Section 2 above,
Executive is waiving, releasing and discharging, and promising not to sue,
Western Digital Corporation and each and all of its divisions, subsidiaries,
parents, predecessors, successors, assigns, and affiliated or related
corporations and entities, past and present, including but not limited to
Western Digital Technologies, Inc., Western Digital (Fremont), LLC, WD Media,
LLC, and HGST, Inc., as well as each and all of its and their owners, trustees,
officers, directors, managers, shareholders, members, partners, administrators,
fiduciaries, representatives, attorneys, assignees, successors, insurers,
benefit plans, agents and employees, past and present, and each of them
(collectively, “Released Parties”), from and with respect to any and all claims,
wages, demands, actions, class actions, rights, liens, agreements, contracts,
covenants, suits, causes of action, charges, grievances, obligations, debts,
costs, expenses, penalties, attorneys’ fees, damages, judgments, orders and
liabilities of any kind, known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, arising out of or in any way connected with
Executive’s employment relationship with, or the termination of Executive’s
employment with, any of the Released Parties, including but in no way limited
to, any act or omission committed or omitted prior to the date of execution of
this Agreement. This general release of claims includes, but is in no way
limited to, any and all wage and hour claims, claims for wrongful discharge,
breach of contract, violation of public policy, tort, or violation of any
statute, constitution or regulation, including but not limited to any claim
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Americans with Disabilities Act of 1990, the
Older Workers Benefits Protection Act (“OWBPA”), the Fair Labor Standards Act
(“FLSA”), the federal Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) and Cal-COBRA, the Immigration and Nationality Act Section 1324a,






--------------------------------------------------------------------------------





the federal Worker Adjustment and Retraining Notification Act (“WARN”),
California WARN Labor Code Sections 1400 et seq., the California Fair Employment
and Housing Act (“FEHA”), the Family and Medical Leave Act of 1993 (“FMLA”), the
California Family Rights Act (“CFRA”), the California Labor Code and Industrial
Welfare Commission Wage Orders, or any other federal, state or local laws,
regulations or ordinances, and any claim for severance pay, bonus, sick leave,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, or disability, and every type of relief (legal, equitable
and otherwise) available to Executive, from the beginning of time to the date
Executive signs this Agreement.


B.
The foregoing release does not extend to Executive’s right to receive (i) any
vested rights or benefits under the terms of any “employee benefit plan,” as
defined in Section 3(3) of ERISA or any Western Digital nonqualified deferred
compensation plan; (ii) Executive’s vested rights, if any, under any stock
option grant or stock award pursuant to the terms of such grant agreement or
applicable equity award plan; (iii) indemnification under California Labor Code
§ 2802 California Corporations Code §317, Western Digital’s by-laws, any
indemnification agreement between Western Digital and Executive, or any other
federal or state statute, law, regulation or provision that confers upon
Executive a right to defense or indemnification arising out of the services he
performed for Western Digital or any of the Releasees; (iv) claims under the
ADEA that may arise after the date Executive signs this Agreement; or (v) any
other rights or claims under applicable federal, state or local law that cannot
be waived or released by private agreement as a matter of law. Executive
understands that nothing in the release shall preclude Executive from filing a
claim for unemployment or workers compensation insurance. Executive understands
that nothing in this release or agreement shall preclude Executive from filing a
charge or complaint with any state or federal government agency or to
participate or cooperate in such a matter; Executive agrees, however, to waive
and release any right to seek or receive monetary damages resulting from any
such charge or complaint or any action or proceeding brought by such government
agency.



C.
This general release applies to claims or rights that Executive may possess
either individually or as a class member, and Executive waives and releases any
right to participate in or receive money or benefits from any class action
settlement or judgment after the date this Agreement is signed that relates in
any way to Executive’s employment with Western Digital.



D.
This general release is binding on Executive’s heirs, family members,
dependents, beneficiaries, executors, administrators, successors and assigns.



E.
The obligations stated in this general release are intended as full and complete
satisfaction of any and all claims the Executive has now, or has had in the
past. By signing this general release, Executive specifically represents that
Executive has made reasonable effort to become fully apprised of the nature and
consequences of this general release, and that Executive understands that if any
facts with respect to any matter covered by this release are found to be
different from the facts Executive now believes to be true, Executive accepts
and assumes that risk and agrees that this general release shall be effective
notwithstanding such differences. Executive expressly agrees that this release
shall extend and apply to all unknown, unsuspected and unanticipated injuries
and damages.



F.
Executive represents and warrants that neither Medicare nor Medicaid has made
any payment for medical services or items pursuant to 42 U.S.C. § 1395y and the
corresponding regulations,






--------------------------------------------------------------------------------





or otherwise, relating to the Released Matter. “Released Matter” means any
released accident, occurrence, injury, illness, disease, loss, claim, demand,
damages, or matter that is subject to this Agreement and the releases herein.
Executive acknowledges and agrees that neither Western Digital nor any of the
Released Parties has any obligation or responsibility to reimburse Medicare,
Medicaid, the Centers for Medicare and Medicaid Services, or any other entity or
person for any past or future injury related medical expenses that have arisen
or may hereafter arise out or relate in any way to the Released Matters.
Executive acknowledges and agrees that it is Executive’s responsibility alone to
reimburse such entities for any payments made on their behalf for such past or
future medical expenses, if any, and Executive agrees to indemnify and hold
harmless Western Digital and the Released Parties from any and all claims,
demands, liens, subrogated interests and/or causes of action of any nature or
character that have been or may in the future be asserted by Medicare and/or
Medicaid and/or persons acting on behalf of Medicare and/or Medicaid concerning
medical, hospital, or other expenses arising of the Released Matters, or
concerning any claim based on inaccurate or inadequate information provided by
Executive concerning Executive’s status as a Medicare or Medicaid beneficiary.


G.
Executive promises not to pursue any claim that Executive has settled by this
release. If Executive breaks this promise, Executive agrees to pay all of
Western Digital’s costs and expenses (including reasonable attorneys’ fees)
related to the defense of any claims. Executive understands that nothing in this
Agreement shall be deemed to preclude Executive from challenging the knowing and
voluntary nature of this release before a court or the Equal Employment
Opportunity Commission (“EEOC”), or from filing a charge with the EEOC, the
National Labor Relations Board, or any other federal, state or local agency
charged with the enforcement of any employment laws. Executive understands,
however, that, by signing this release, Executive is waiving the right to
monetary recovery based on claims asserted in such a charge or complaint.
Executive further understands that nothing in this Agreement prohibits Executive
from reporting possible legal or regulatory violations to any governmental or
regulatory agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, and any agency Inspector
General, or making other reports or disclosures that are protected under federal
or state law or regulation. Executive further understands that Executive does
not need authorization from Western Digital to make any such reports or
disclosures, and Executive is not required to notify Western Digital if
Executive does so.



4.1542 Waiver. It is Executive’s intention in signing this Agreement that the
general release of claims should be effective as a bar to each and every claim,
demand and cause of action stated above. In furtherance of this intention,
Executive hereby expressly waives any and all rights and benefits conferred upon
Executive by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands and causes of action, if
any, as well as those relating to any other claims, demands and causes of action
referred to above. SECTION 1542 provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”







--------------------------------------------------------------------------------





Executive acknowledges and understands the significance and consequence of such
release and such specific waiver of SECTION 1542
5.Acknowledgements. Executive acknowledges and agrees that Executive has not
suffered any on-the-job injury for which Executive has not already filed a
claim, that Executive has been properly provided any leave of absence due to
Executive or a family member’s health condition, and that Executive has not been
subjected to any improper treatment, conduct or actions due to or related to any
request by Executive for or taking of any leave of absence because of
Executive’s own or a family member’s health condition, nor has Executive been
denied any leave requested under the Family and Medical Leave Act or the
California Family Rights Act. Executive has not been retaliated against for
reporting any allegations of wrongdoing by Western Digital or its officers,
including any allegations of corporate fraud.


6.Acceptance and Revocation Rights. Executive is hereby advised (a) to consult
with an attorney if Executive desires prior to signing this Agreement, (b) that
this Agreement does not waive rights or claims that may arise after it is
executed by Executive, and (c) that Executive has twenty-one (21) days in which
to consider and accept this Agreement by signing and returning this Agreement to
Western Digital. In addition, Executive has a period of seven (7) days following
Executive’s execution of this Agreement in which Executive may revoke the
Agreement. This Agreement will not become effective or enforceable until the
seven (7) day revocation period has passed without revocation. If Executive does
not advise Western Digital (by communicating such revocation to the Executive
Vice President and Chief Human Resources Officer within such seven (7) day
period) of Executive’s intent to revoke the Agreement, Executive has waived the
right to revoke the Agreement, and it will become effective and enforceable.


7.Denial of Liability. This Agreement does not constitute an admission by
Western Digital of any violation of federal, state or local law, ordinance or
regulation or of any liability or wrongdoing whatsoever. Neither this Agreement
nor anything in this Agreement shall be construed to be or shall be admissible
in any proceeding as evidence of liability or wrongdoing by Western Digital.
This Agreement may be introduced, however, in any proceeding to enforce the
Agreement.


8.Confidential and Proprietary Information. Executive acknowledges that by
reason of Executive’s position with Western Digital, Executive has been given
access to confidential, trade secret, proprietary or private materials or
information regarding Western Digital’s business. Executive represents that
Executive has held all such information confidential and will continue to do so,
and that Executive will not use such information without the prior written
consent of Western Digital. Executive may continue to receive and be entrusted
with confidential material through the Severance Date. In addition, Executive
agrees that Executive’s obligations under the Employee Invention and
Confidentiality Agreement, if Executive is subject to one, or any other similar
Western Digital or Released Party agreement or policy relating to confidential
information, employee inventions, nonsolicitation, noncompetition, or similar
matters to which Executive is now subject (“Surviving Agreements”) continue in
effect per the terms of those agreements. Executive represents that Executive
has returned all confidential, proprietary and trade secret information within
Executive’s possession or control to Western Digital or will make best efforts
to do so on or before the Severance Date. Executive understands that
confidential trade secrets, proprietary information and confidential business
information of Western Digital affects the successful conduct of Western
Digital’s business and its goodwill. Executive hereby acknowledges that the sale
or unauthorized use or disclosure of any confidential, trade secret, proprietary
or private materials or information regarding Western Digital’s business by any
means whatsoever shall constitute “Unfair Competition.” Executive agrees that
Executive shall not engage in Unfair Competition at any time.







--------------------------------------------------------------------------------





9.Return of Company Property. Executive warrants and represents that Executive
will return all company equipment, including, but not limited to, keys or means
of access to Western Digital’s facilities or parking structures, computers, cell
phones, personal data assistants, and notebooks within Executive’s possession or
control, and not previously delivered to Western Digital, on or before
Executive’s Severance Date. Executive will also return all information,
materials, documents, memoranda, reports, files, samples, books, correspondence,
lists, programs, documentation, and/or other related materials produced as a
result of Executive’s employment with Western Digital (including copies) within
Executive’s possession or control, and not previously delivered to Western
Digital, no later than Executive’s Severance Date.
  
10.Soliciting Employees. Executive promises and agrees that he will not, during
the twenty-four (24) months following the Severance Date, directly or indirectly
solicit any employee of Western Digital to work for any business, individual,
partnership, firm, or corporation.


11.Litigation and Investigation Cooperation. Executive agrees to reasonably
cooperate with Western Digital regarding any threatened, pending or subsequently
filed litigation, claims, or other disputes, or in any investigation or
proceeding by any governmental agency or body, involving Western Digital that
relate to matters within Executive’s knowledge or responsibility during
Executive’s employment with Western Digital. Executive has disclosed to Western
Digital’s General Counsel all information within Executive’s knowledge as of the
date of this Agreement related to any pending or threated legal matter with
which Executive has had any direct or indirect involvement. Furthermore,
Executive agrees to cooperate in the prosecution of any claims and lawsuits
brought by Western Digital that are currently outstanding or that may in the
future be brought relating to matters which occurred during or prior to the term
of Executive’s employment with Western Digital. Without limiting the foregoing,
Executive agrees (a) to meet with Western Digital representatives, its counsel,
or other designees at mutually convenient times and places with respect to any
items with the scope of this provision; (b) to provide truthful testimony
regarding same to any court, agency, or other adjudicatory body; and (c) to
provide Western Digital with notice of contact by any adverse party or such
adverse party’s representative, except as may be required by law. Western
Digital will reimburse Executive for all reasonable expenses in connection with
the assistance and cooperation described in this paragraph.


12.Intellectual Property Assistance. Executive agrees to execute every lawful
document that Western Digital requests him to execute (whether or not during
Executive’s employment with Western Digital) in connection with the protection
of Western Digital’s intellectual property rights. Such lawful documents
include, but are not limited to, declarations and assignments including
declarations of inventorship for filing and prosecuting patent applications on
inventions, assignments to show title to such inventions and patent applications
in Western Digital or Western Digital’s designee, and assignments to show title
to works of authorship and applications for copyright registration. Executive
agrees that Executive shall give such further assistance, including but not
limited to information and testimony pursuant to Western Digital’s request
(whether or not after Executive’s Severance Date) in connection with its
defense, assertion, or protection of Western Digital’s intellectual property
rights. Western Digital shall reimburse Executive for all reasonable out of
pocket expenses incurred in providing assistance pursuant to this provision.


13.Non-Disparagement. Executive agrees that Executive shall not (a) directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, Western
Digital, as well as its directors, officers, and employees, past and present,
and each of them, in each such case in his or her capacity as a service provider
to Western Digital, or (b) make any statement or engage in any conduct that has
the purpose of materially disrupting the business of Western Digital. Western
Digital shall advise the following executives: Stephen Milligan, Mike Cordano,
Jackie DeMaria, Mark Long and Michael Ray not to knowingly make any oral or
written disparaging statement





--------------------------------------------------------------------------------





regarding Executive’s employment for so long as they remain employed by Western
Digital. Western Digital agrees that Stephen Milligan, the Chief Executive
Officer, and Henry DeNero, the Chairman of the Audit Committee of the Board of
Directors of Western Digital Corporation, (collectively referred to as
“Designated Executives”) will provide a reasonable reference regarding
Executive’s employment in accordance with the talking points set forth in
Exhibit B as may be reasonable under the circumstances upon Executive’s
reasonable request for so long as they remain in the same role at Western
Digital.  Notwithstanding the preceding sentence, in the event Western Digital
receives inquiries from potential employers regarding Executive that are not
directed to the Designated Executives, Western Digital will provide only
Executive’s dates of employment, position history, and compensation, and
Executive agrees that Executive will direct all reference inquiries to Western
Digital’s third-party verification service, The Work Number. Nothing herein
shall in any way prohibit Executive or Western Digital from disclosing such
information as may be required by law, or by judicial or administrative process
or order or the rules of any securities exchange or similar self-regulatory
organization applicable to Executive or Western Digital.


14.Repayment Provision Upon Re-employment. Executive agrees to repay Western
Digital a pro rata portion of the Separation Benefits paid to Executive under
Section 2 of this Agreement if Executive obtains re-employment with Western
Digital, including any of its related entities, within the period of time after
execution of the Agreement as set forth in Section 2 for which Western Digital
contemplates paying Executive Separation Benefits. For example, if Executive is
paid two weeks of Separation Benefits, but is reemployed by Western Digital one
week after Executive’s Severance Date, Executive must repay one week of
Separation Benefits to Western Digital.


15.Warranty Regarding Non-Assignment. Executive warrants and represents that
Executive has not heretofore assigned or transferred to any person not a party
to this Agreement any released matter or any part or portion thereof and
Executive shall defend, indemnify and hold harmless Western Digital from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.


16.Termination of Relationship. Executive and Western Digital acknowledge that
any employment or contractual relationship between them shall terminate on the
Severance Date, and that they have no further employment or contractual
relationship except as may arise out of this Agreement and Executive’s continued
obligations under the Surviving Agreements.


17.Warranty Regarding Taxes. Executive agrees that Executive shall be
exclusively and fully liable for the payment of any and all federal, state, and
local taxes which may be due, and tax consequences, including interest and
penalties, if any, as the result of the consideration received as set forth
herein. Executive agrees to indemnify Western Digital for, and to hold Western
Digital harmless from, any obligation, liability, taxes, penalties, costs or
attorney’s fees (collectively, the “Tax Liability”) it may incur in connection
with the failure to withhold any tax, social security, FICA, or any other
amounts associated with the above-referenced payment, except to the extent such
Tax Liability directly results from Western Digital’s gross negligence in
connection with the failure to properly withhold or report any tax, social
security, FICA or other amounts associated with the above-referenced payment.
Executive has not relied upon any advice from Western Digital as to the
taxability of any payments hereunder, whether pursuant to federal, state or
local income tax statutes or otherwise. Executive acknowledges that Western
Digital does not make and has not made any representations regarding the
taxability of the payment to Executive, and Executive has not relied upon any
representation or advice by Western Digital on that subject. It is intended that
the terms of this Agreement will not result in the imposition of any tax
liability pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended. This Agreement shall be construed and interpreted consistent with that





--------------------------------------------------------------------------------





intent so as to avoid the imputation of any additional tax, penalty or interest
under Section 409A of the Internal Revenue Code yet preserve (to the nearest
extent possible) the intended benefit payable to the Executive.


18.Severability and Enforceability. If any provision of this Agreement or its
application is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provision or application and, therefore, the provisions of this Agreement are
declared to be severable. The parties agree that a waiver of a breach by the
other party shall not operate or be construed as a waiver by that party of any
subsequent breach of like or similar kind. No waiver shall be binding unless in
writing and signed by the party waiving the breach.


19.Integration Clause. This Agreement, the Separation Release, the Surviving
Agreements, the Indemnity Agreement between Executive and Western Digital in
existence as of the date of this Agreement, and the applicable equity award
plans and award agreements governing outstanding equity awards (collectively,
the “Integrated Agreements”) constitute and contain the entire agreement and
understanding concerning Executive’s employment and the other matters addressed
herein. The parties intend the Integrated Agreements to be a complete and
exclusive statement of the terms of their agreement. The parties represent and
acknowledge that they do not rely and have not relied upon any representation or
statement not set forth in this Agreement. The Integrated Agreements supersede
and replace all prior negotiations and agreements, proposed or otherwise,
whether written or oral, between the parties concerning the subject matters
contained herein. This is a fully integrated document. This Agreement may be
modified only with a written instrument executed by both parties.


20.Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic and facsimile copies of such signed counterparts may be used in
lieu of the originals for any purpose.


21.Advice of Counsel. In entering this Agreement, the parties represent that
they have had the opportunity to seek the advice of counsel of their choosing
prior to executing this Agreement.


22.Attorney’s Fees. The parties agree that each side shall bear their own costs
and any attorney’s fees incurred in connection with this Agreement, other than
as may be set forth in Section 2 above or in this Section 21. If a suit, action,
arbitration or other proceeding of any nature whatsoever is instituted in
connection with an alleged breach under this Agreement, the prevailing
party shall be entitled to recover from the non-prevailing party all reasonable
attorneys’ fees and related costs incurred in connection with such legal dispute
over the breach of the Agreement.


23.Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Agreement and which are not inconsistent with its terms.


24.Cooperation in Drafting. Executive and Western Digital have cooperated in the
drafting and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against any party on the
basis that the party was the drafter.


25.Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.







--------------------------------------------------------------------------------





26.Arbitration and Governing Law. This Agreement is made and entered into in the
State of California and shall in all respects be interpreted, enforced and
governed under the laws of said State without regard to principles of conflict
of laws.
 
A.
Provided that Executive has exhausted the claims and appeals procedure of the
Plan with respect to any claim for benefits or for breach of fiduciary duty, any
dispute regarding Executive’s employment with Western Digital or termination of
such employment, and any aspect of this Agreement (including but not limited to
the enforceability, unconscionability, interpretation, construction, or breach
of this Agreement), shall be governed by the Western Digital Dispute Resolution
Agreement, in the event an enforceable one exists between Executive and Western
Digital.



B.
In the event that an enforceable Western Digital Dispute Resolution Agreement
between Executive and Western Digital does not exist, and provided that
Executive has exhausted the claims and appeals procedure previously mentioned in
this paragraph, the following shall apply: Any dispute regarding Executive’s
employment with Western Digital or its termination, and any aspect of this
Agreement (including but not limited to the enforceability, unconscionability,
interpretation, construction, or breach of this Agreement, except as expressly
provided otherwise herein) shall be settled by final and binding arbitration
before a single arbitrator in the county in which Executive worked in accordance
with the JAMS Employment Arbitration Rules and Procedures (“Rules”) as the
exclusive remedy for such dispute, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. A copy of
the Rules can be found at: http://www.jamsadr.com/rules-employment-arbitration.
The arbitration proceedings do not provide for jury trials, but for a hearing
before one independent, neutral arbitrator. Therefore, in agreeing to arbitrate
claims, both Executive and Western Digital and its affiliates are waiving a
trial or hearing before a jury. Any claim shall be brought in the parties’
individual capacity, and not as a plaintiff or class member in any purported or
actual class or collective action proceeding, and accordingly Executive waives
all purported and actual class and collective action claims, unless applicable
law prohibits such waiver, which itself, notwithstanding the foregoing, shall be
a question for a court of competent jurisdiction to resolve. In the event of (1)
a California Private Attorney General Action claim; (2) a purported or actual
class or collective action claim determined to be non-waivable pursuant to
applicable law; or (3) any claim determined to be non-arbitrable pursuant to
applicable law, such claim(s) shall be brought as a civil action and shall be
stayed pending resolution of all arbitrable claims in arbitration.



C.
This arbitration provision shall be viewed as a post-employment agreement, with
both Executive and Western Digital splitting equally any fees of the arbitrator
and JAMS.



27.Injunctive Relief. It is expressly agreed by all parties that Western Digital
will or would suffer irreparable injury if Executive were to breach Section 8 of
this Agreement. Therefore, notwithstanding the provisions of the preceding
Section 25, Western Digital shall have the immediate right to seek a preliminary
order or injunction enforcing the foregoing obligations during the pendency of,
or outside of, all arbitration or other proceedings. Thus, Western Digital shall
be entitled to bring an action in any court of competent jurisdiction for
injunctive or other extraordinary relief, without the necessity of posting any
bond (and if bond shall nevertheless be required by a court of competent
jurisdiction, the parties agree that the sum of $100 shall be sufficient bond),
as Western Digital deems necessary or appropriate to obtain an injunction
prohibiting Executive from any breach or threatened breach of Section 8 of this
Agreement, or similar order





--------------------------------------------------------------------------------





or extraordinary remedy regarding such breach or threatened breach. This
covenant shall be independent, severable and enforceable notwithstanding any
other rights or remedies which Western Digital may have.


[SIGNATURES ON NEXT PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have read and understand the consequences of
this Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.


EXECUTED this 3rd day of August 2016.


“EXECUTIVE”
Print Name: Olivier C. Leonetti
Signature: /s/ Olivier C. Leonetti


EXECUTED this 3rd day of August 2016.
“WESTERN DIGITAL”
Print Name: Jacqueline DeMaria
Title:     EVP and Chief Human Resources Officer
Signature: /s/ Jacqueline DeMaria





--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE OF CLAIMS


THIS GENERAL RELEASE OF CLAIMS (“Release”) is entered into as of this _____ day
of ______ 2016, between Olivier C. Leonetti (“Executive”), and Western Digital
Technologies, Inc., a Delaware corporation, including its parent company and any
related entities and subsidiaries (collectively referred to as “Western
Digital”).


WHEREAS, Executive and Western Digital are parties to that certain Separation
Agreement dated as of __________, 2016 (the “Agreement”);


WHEREAS, the parties hereto agree that Executive is entitled to certain
severance benefits under the Agreement, subject to Executive’s execution of this
Release, which execution shall occur no earlier than the Severance Date set
forth in the Agreement; and


WHEREAS, the parties now wish to fully and finally to resolve all matters
between them.


NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to Section 2 of the Agreement, the adequacy of
which is hereby acknowledged by Executive, and which Executive acknowledges that
she would not otherwise be entitled to receive, Executive and Western Digital
hereby agree as follows:


1.
General Release By Executive



A.
Executive understands and agrees that, by signing this Release, in exchange for
the Separation Benefits that Executive will receive under Section 2 of the
Agreement, Executive is waiving, releasing and discharging, and promising not to
sue, Western Digital Corporation and each and all of its divisions,
subsidiaries, parents, predecessors, successors, assigns, and affiliated or
related corporations and entities, past and present, including but not limited
to Western Digital Technologies, Inc., Western Digital (Fremont), LLC, WD Media,
LLC, and HGST, Inc., as well as each and all of its and their owners, trustees,
officers, directors, managers, shareholders, members, partners, administrators,
fiduciaries, representatives, attorneys, assignees, successors, insurers,
benefit plans, agents and employees, past and present, and each of them
(collectively, “Released Parties”), from and with respect to any and all claims,
wages, demands, actions, class actions, rights, liens, agreements, contracts,
covenants, suits, causes of action, charges, grievances, obligations, debts,
costs, expenses, penalties, attorneys’ fees, damages, judgments, orders and
liabilities of any kind, known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, arising out of or in any way connected with
Executive’s employment relationship with, or the ending of Executive’s
employment with, any of the Released Parties, including but in no way limited
to, any act or omission committed or omitted prior to the date of execution of
this Release. This general release of claims includes, but is in no way limited
to, any and all wage and hour claims, claims for wrongful discharge, breach of
contract, violation of public policy, tort, or violation of any statute,
constitution or regulation, including but not limited to any claim under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), the Employee Retirement Income Security Act of 1974
(“ERISA”), the Americans with Disabilities Act of 1990, the Older Workers
Benefits Protection Act (“OWBPA”), the Fair Labor Standards Act (“FLSA”), the
federal Consolidated Omnibus Budget Reconciliation






--------------------------------------------------------------------------------





Act of 1985 (“COBRA”) and Cal-COBRA, the Immigration and Nationality Act Section
1324a, the federal Worker Adjustment and Retraining Notification Act (“WARN”),
California WARN Labor Code Sections 1400 et seq., the California Fair Employment
and Housing Act (“FEHA”), the Family and Medical Leave Act of 1993 (“FMLA”) ,
the California Family Rights Act (“CFRA”), the California Labor Code and
Industrial Welfare Commission Wage Orders, or any other federal, state or local
laws, regulations or ordinances, and any claim for severance pay, bonus, sick
leave, holiday pay, vacation pay, life insurance, health or medical insurance or
any other fringe benefit, or disability, and every type of relief (legal,
equitable and otherwise) available to Executive, from the beginning of time to
the date Executive signs this Release.


B.
The foregoing release of claims does not extend to Executive’s right to receive
(i) any vested rights or benefits under the terms of any “employee benefit
plan,” as defined in Section 3(3) of ERISA or any Western Digital nonqualified
deferred compensation plan; (ii) Executive’s vested rights, if any, under any
stock option grant or stock award pursuant to the terms of such grant agreement
or applicable equity award plan; (iii) indemnification under California Labor
Code § 2802 California Corporations Code §317, Western Digital’s by-laws, any
indemnification agreement between Western Digital and Executive, or any other
federal or state statute, law, regulation or provision that confers upon
Executive a right to defense or indemnification arising out of the services he
performed for Western Digital or any of the Releasees; (iv) claims under the
ADEA that may arise after the date Executive signs this Release; or (v) any
other rights or claims under applicable federal, state or local law that cannot
be waived or released by private agreement as a matter of law. Executive
understands that nothing in the Release shall preclude Executive from filing a
claim for unemployment or workers compensation insurance. Executive understands
that nothing in this Release or the Agreement shall preclude Executive from
filing a charge or complaint with any state or federal government agency or to
participate or cooperate in such a matter; Executive agrees, however, to waive
and release any right to seek or receive monetary damages resulting from any
such charge or complaint or any action or proceeding brought by such government
agency.



C.
This Release applies to claims or rights that Executive may possess either
individually or as a class member, and Executive waives and releases any right
to participate in or receive money or benefits from any class action settlement
or judgment after the date this Release is signed that relates in any way to
Executive’s employment with Western Digital.



D.
This Release is binding on Executive’s heirs, family members, dependents,
beneficiaries, executors, administrators, successors and assigns.



E.
The obligations stated in this Release are intended as full and complete
satisfaction of any and all claims the Executive has now, or has had in the
past. By signing this Release, Executive specifically represents that Executive
has made reasonable effort to become fully apprised of the nature and
consequences of this Release, and that Executive understands that if any facts
with respect to any matter covered by this Release are found to be different
from the facts Executive now believes to be true, Executive accepts and assumes
that risk and agrees that this Release shall be effective notwithstanding such
differences. Executive expressly agrees that this Release shall extend and apply
to all unknown, unsuspected and unanticipated injuries and damages.



F.
Executive represents and warrants that neither Medicare nor Medicaid has made
any payment






--------------------------------------------------------------------------------





for medical services or items pursuant to 42 U.S.C. § 1395y and the
corresponding regulations, or otherwise, relating to the Released Matters.
“Released Matter” means any released accident, occurrence, injury, illness,
disease, loss, claim, demand, damages, or matter that is subject to this Release
and the releases herein. Executive acknowledges and agrees that neither Western
Digital nor any of the Released Parties has any obligation or responsibility to
reimburse Medicare, Medicaid, the Centers for Medicare and Medicaid Services, or
any other entity or person for any past or future injury related medical
expenses that have arisen or may hereafter arise out or relate in any way to the
Released Matters. Executive acknowledges and agrees that it is Executive’s
responsibility alone to reimburse such entities for any payments made on their
behalf for such past or future medical expenses, if any, and Executive agrees to
indemnify and hold harmless Western Digital and the Released Parties from any
and all claims, demands, liens, subrogated interests and/or causes of action of
any nature or character that have been or may in the future be asserted by
Medicare and/or Medicaid and/or persons acting on behalf of Medicare and/or
Medicaid concerning medical, hospital, or other expenses arising of the Released
Matters, or concerning any claim based on inaccurate or inadequate information
provided by Executive concerning Executive’s status as a Medicare or Medicaid
beneficiary.


G.
Executive promises not to pursue any claim that Executive has settled by this
Release. If Executive breaks this promise, Executive agrees to pay all of
Western Digital’s costs and expenses (including reasonable attorneys’ fees)
related to the defense of any claims. Executive understands that nothing in this
Release shall be deemed to preclude Executive from challenging the knowing and
voluntary nature of this Release before a court or the Equal Employment
Opportunity Commission (“EEOC”), or from filing a charge with the EEOC, the
National Labor Relations Board, or any other federal, state or local agency
charged with the enforcement of any employment laws. Executive understands,
however, that, by signing this Release, Executive is waiving the right to
monetary recovery based on claims asserted in such a charge or complaint.



2.1542 Waiver. It is Executive’s intention in signing this Release that the
general release of claims should be effective as a bar to each and every claim,
demand and cause of action stated above. In furtherance of this intention,
Executive hereby expressly waives any and all rights and benefits conferred upon
Executive by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands and causes of action, if
any, as well as those relating to any other claims, demands and causes of action
referred to above. SECTION 1542 provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


Executive acknowledges and understands the significance and consequence of such
release and such specific waiver of SECTION 1542
3.Workers’ Compensation. Executive acknowledges that Executive has no pending
claim for workers’ compensation benefits against Western Digital. Executive
warrants and represents that Executive does not have any work-related injury or
illness arising from Executive’s employment at Western Digital.





--------------------------------------------------------------------------------







4.Receipt of Compensation Due. Executive acknowledges and agrees that Executive
has received with Executive’s final paycheck all salary and vacation payments
due and owing to Executive through Executive’s Severance Date and that such
payment was not made contingent on the execution of this Release. Executive also
acknowledges and agrees that Executive has not suffered any on-the-job injury
for which Executive has not already filed a claim, that Executive has been
properly provided any leave of absence due to Executive or a family member’s
health condition, and that Executive has not been subjected to any improper
treatment, conduct or actions due to or related to any request by Executive for
or taking of any leave of absence because of Executive’s own or a family
member’s health condition, nor has Executive been denied any leave requested
under the Family and Medical Leave Act or the California Family Rights Act.
Executive has not been retaliated against for reporting any allegations of
wrongdoing by Western Digital or its officers, including any allegations of
corporate fraud.


5.Acceptance and Revocation Rights. Executive is hereby advised (a) to consult
with an attorney if Executive desires prior to signing this Release, (b) that
this Release does not waive rights or claims that may arise after it is executed
by Executive, and (c) that Executive has twenty-one (21) days in which to
consider and accept this Release by signing and returning this Release to
Western Digital. In addition, Executive has a period of seven (7) days following
Executive’s execution of this Release in which Executive may revoke the Release.
This Release will not become effective or enforceable until the seven (7) day
revocation period has passed without revocation. If Executive does not advise
Western Digital (by communicating such revocation to the Executive Vice
President and Chief Human Resources Officer within such seven (7) day period) of
Executive’s intent to revoke the Release, Executive has waived the right to
revoke the Release, and it will become effective and enforceable.


6.Denial of Liability. This Release does not constitute an admission by Western
Digital of any violation of federal, state or local law, ordinance or regulation
or of any liability or wrongdoing whatsoever. Neither this Release nor anything
in this Release shall be construed to be or shall be admissible in any
proceeding as evidence of liability or wrongdoing by Western Digital. This
Release may be introduced, however, in any proceeding to enforce the Release.


7.Warranty Regarding Non-Assignment. Executive warrants and represents that
Executive has not heretofore assigned or transferred to any person not a party
to this Release any released matter or any part or portion thereof and Executive
shall defend, indemnify and hold harmless Western Digital from and against any
claim (including the payment of attorneys’ fees and costs actually incurred
whether or not litigation is commenced) based on or in connection with or
arising out of any such assignment or transfer made, purported or claimed.


8.Entire Agreement. This Release and the Agreement set forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and therein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto, and any
prior agreement of the parties in respect of the subject matter contained
herein. This Release is made and entered into in the State of California and
shall in all respects be interpreted, enforced and governed under the laws of
said State without regard to principles of conflict of laws. Any claim or
dispute by either party with respect to this Release shall be subject to the
arbitration provisions set forth in Section 25 of the Agreement.


9.Amendment. This Release may be modified only with a written instrument
executed by both parties.







--------------------------------------------------------------------------------





10.Counterparts. This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic and facsimile copies of such signed counterparts may be used in
lieu of the originals for any purpose.


[SIGNATURES ON NEXT PAGE]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have read and understand the consequences of
this Release and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.


EXECUTED this ________ day of ________ 2016.


“EXECUTIVE”
Print Name: Olivier C. Leonetti
Signature: _________________________________            


EXECUTED this ________ day of _______ 2016.
“WESTERN DIGITAL”


Print Name: _______________________________
Title: _____________________________________
Signature: _________________________________                        





--------------------------------------------------------------------------------





EXHIBIT B
PROPOSED TALKING POINTS


Olivier was very well-liked by his colleagues on the executive team and
throughout the Company. They valued his work ethic, his decency, and his
willingness to listen and collaborate to meet important company goals.


Olivier demonstrated great integrity throughout his tenure as CFO, and
maintained robust processes and a strong controls environment to help ensure the
accuracy of the company’s financials.


Olivier worked closely and successfully with the Company’s audit committee on a
range of matters, including assessing the Company’s enterprise risks, overseeing
the Company’s global cash position, and supervising the Company’s effective tax
rate worldwide.


Olivier spent significant time with the Company’s key investors and analysts,
explaining the Company’s strategy and the industry and macroeconomic trends the
Company encountered. He was regarded as an accessible and trusted spokesperson
for the Company.







